PER CURIAM.

ORDER

The court treats Jimmy P. Pike’s letter received on March 8, 2006 as a motion for reconsideration of this court’s previous rejection of his petition for review as untimely-
A petition for review must be received by the court within 60 days of receipt of the Board’s final decision or order. 5 U.S.C. § 7703(b)(1). To be timely filed, the petition must be received by this court on or before the date that the petition is due. Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir. 1991) (petition is filed when received by this court; court dismissed petition received nine days late).
On December 7, 2005, this court received a facsimile from Pike in which he requested review of the Merit Systems Protection Board order that his counsel received on October 14, 2005, in Board case no. SF0752040589-I-1, 100 M.S.P.R. 321. Pike argues that the facsimile was timely received by the court. However, a petition for review may not be filed by facsimile. Fed. Cir. R. 25. The court received a submission by mail from Pike on December 14, 2005, or 61 days after the date of receipt of the Board’s decision. Thus, Pike’s petition for review was untimely and must be dismissed. Monzo v. Dep’t of Transp., Fed. Aviation Admin., 735 F.2d 1335, 1336 (Fed.Cir.1984) (the period for petitioning for review is statutory, mandatory, and jurisdictional); Pinat, 931 F.2d at 1546 (deadline for filing petition for review may not be waived).
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is denied and this petition for review is dismissed as untimely.
(2) Each side shall bear its own costs.